Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 1 of 14 PageID 101




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


   UNITED STATES OF AMERICA

          v.                                        CASE NO. 8:19-cr-447-T-24TGW

   NORMAN NICHOLSON


                UNITED STATES SENTENCING MEMORANDUM

          The United States of America, by and through the undersigned Assistant

   United States Attorney, submits this memorandum regarding Nicholson’s

   guideline calculation.

                                     BACKGROUND

          During the early morning hours of June 16, 2018, then Department Of

   Veteran Affairs (“V.A.”) police officer Norman Nicholson used excessive and

   unnecessary force during and after he arrested a V.A. patient (“Victim”) at the

   Bay Pines V.A. in Clearwater, Florida. Nicholson later wrote an official police

   report and arrest affidavit charging the victim with disorderly conduct and

   resisting arrest without violence. In his police report and arrest affidavit,

   Nicholson made numerous false statements, and flat out lies.

          On October 1, 2019, Nicholson was indicted for knowingly making false

   entries in a report with the intent to obstruct an investigation within the
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 2 of 14 PageID 102




   jurisdiction of a federal agency, in violation of 18 U.S.C. § 1519, and one count of

   intentionally depraving the victim of his Fourth Amendment right to a reasonable

   search and seizure under color of law, in violation of 18 U.S.C. § 241 (a

   misdemeanor). On March 24, 2020, Nicholson pleaded guilty to both Counts. He

   is currently scheduled to be sentenced on June 24, 2020.

         In anticipation of his sentencing, the United States Probation Office issued

   Nicholson’s Initial Presentence Investigation Report (“PSR”). Doc. 29. In this

   PSR, Nicholson’s adjusted offense level was calculated to be 20, while his total

   offense level was 17. Based upon a total level of 17, and a criminal history

   category of I, the guidelines prescribe a term of imprisonment between 24 and 30

   months.

         Since the release of the initial PSR, and culminating in the release of

   Nicholson’s final PSR, the parties have engaged in several good faith—but

   ultimately unsuccessful—attempts at reconciling disagreements over Nicholson’s

   guideline calculations. Although an agreement between the parties prior to the

   sentencing hearing is still possible, it is not guaranteed. Because Nicholson is

   scheduled to be sentenced in less than a week, the United States hereby outlines

   what it believes to be Nicholson’s correct guideline calculations. To be clear, the

   United States agrees with U.S. Probation that Nicholson is a total offense level

   17; the parties simply disagree with how they arrive at that conclusion.




                                             2
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 3 of 14 PageID 103




   Specifically, the United States objects to paragraphs 23, 26, and 27 of Nicholson’s

   PSR, and contends that: 1) pursuant to USSG §2H1.1 Nicholson’s “underlying

   offense” is assault, and not obstruction of justice;1 2) that Nicholson’s obstruction

   of justice warrants a two-level increase under USSG §3C1.1,2 and 3) that

   Nicholson warrants a two-level offense level increase under USSG §3A1.3

   because the victim was physically restrained in the course of the offense.3

   I.    Group One—Civil Rights Violation

         The guideline for a violation of 18 U.S.C. § 242 is USSG §2H1.1. To

   calculate the correct base offense level, section 2H1.1 directs the court to apply

   the greatest of (1) the offense level from the offense guideline applicable to any

   underlying offense; (2) 12, if the offense involved two or more participants; (3) 10,

   if the offense involved (A) the use or threat of force against a person; or (B)

   property damage or the threat of property damage, or (4) 6, otherwise.

   Application Note 1 of section2H1.1 defines the “Offense guideline applicable to

   any underlying offense” as “the offense guideline applicable to any conduct

   established by the offense of conviction that constitutes an offense under federal,

   state, or local law (other than an offense that is itself covered under Chapter Two,

   Part H, Subpart 1).” The PSR considered Nicholson’s “underlying offense” as the


   1
     Final PSR paragraph 23. Doc. 33.
   2
     Final PSR paragraph 26. Doc. 33.
   3
     Final PSR paragraph 27. Doc. 33.

                                             3
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 4 of 14 PageID 104




   conduct that gave rise to Count 1, namely, making false statements in a police

   report, and arrest affidavit. The United States respectively disagrees that

   Nicholson’s obstruction constitutes his underlying offense under section 2H1.1

   Specifically, the United States contents that Nicholson’s conduct more closely

   resembles assault, and that Nicholson’s obstruction is properly reflected as an

   enhancement to his guidelines.

          The point of the “underlying offense” cross reference in 2H1.1 is to

   “punish more severely (and to provide a greater disincentive for) … prosecutions

   with respect to more serious crimes.” United States v. Arias, 253 F.3d 453, 459 (9th

   Cir. 2001). See United States v. Byrne, 435 F.3d 16, 27 (1st Cir. 2006) (“The

   Sentencing Commission’s purpose of establishing the cross reference was so that

   defendants be punished at least as severely as if they had occurred under federal

   jurisdiction but not during a civil rights violation.”). In this regard, section 2H1.1

   “provides a floor, not a ceiling.” United States v. Byrne, 435 F.3d 16, 27 (1st Cir.

   2006). The “defendant’s sentence should be on par with other defendants in

   federal court who committed similar conduct under federal jurisdiction.” United

   States v. Cozzi, 613 F.3d 725, 733 (7th Cir. 2010).

          a.     Underlying Offense

          When determining the “underlying offense,” for purposes of the cross

   reference, a sentencing court need not look to the offense of conviction. United



                                              4
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 5 of 14 PageID 105




   States v. Pierson, 946 F.2d 1044, 1047 (4th Cir. 1991) (concluding that USSG

   §2X3.1 does not require “underlying offense” to be an offense of conviction); also

   see United States v. v. McQueen, 86 F.3d 180, 184 (11th Cir. 1996) (“If the

   underlying offense always constituted the offense of conviction, perjurers would

   be able to benefit from perjury that successfully persuaded a grand jury not to

   indict or a petit jury not to convict.”); United States v. Conley, 186 F.3d 7, 23–24

   (1st Cir. 1999) (“The cross-reference looks to what the grand jury was

   investigating, not what indictment was returned or what crime actually

   occurred”.).

          The defendant “could only violate victim’s civil rights by doing something;

   it was that something that constituted underlying offense for purposes of USSG

   §2H1.1, regardless of how many substantive counts with which defendant was

   charged.” Id. 734. Courts have looked at the conduct giving rise to the civil rights

   violation to determine the “underlying offense.” In a case where a police officer

   raped a woman during a traffic stop and then knowingly made false statements

   about what happened, the underlying offense was aggravated rape—and not

   obstruction. United States v. Greer, 872 F.3d 790 (6th Cir. 2017). Similarly, conduct

   of a police officer who repeatedly struck a victim with a dangerous weapon

   constituted aggravated assault as the underlying offense. United States v. Cozzi, 613

   F.3d 725, 733 (7th Cir. 2010). Also see, United States v. LeMoure, 474 F.3d 37, 45



                                              5
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 6 of 14 PageID 106




   (1st Cir. 2007) (Police officer who attacked victim using a flashlight committed

   aggravated assault as an underlying offense); United States v. Brown, 934 F.3d 1278

   (11th Cir. 2019) (Police officer who punched and kicked the occupants of a

   vehicle and later omitted these details from the police report committed

   aggravated assault as the underlying offense).4

          In this case, Nicholson forcefully shoved and later rammed the victim’s

   head against the fence, used a takedown move to pull his legs apart causing him

   to fall face first on the ground, and later picked the victim up by applying an

   infraorbital move designed to hit the victim’s pressure points. It is that conduct,

   and not the obstruction that he later committed, that caused the civil rights

   violation. Because Nicholson did not use a dangerous weapon, the United States

   contents that Nicholson’s conduct more closely falls within the definition of

   assault.5

          b.    Assault

          Pursuant to USSG §2A2.3, the guidelines prescribe a base offense level of

   seven if “the offense involved physical contact, or if a dangerous weapon was


   4
     United States v. McQueen, 86 F.3d 180, 184 (11th Cir. 1996) (citing USSG §1B1.5
   comment. (n.3)—”where cross-referencing required, and more than one offense
   applicable, the most serious offense is to be used.”).
   5
     Section 2A2.2 applies to “aggravated assault,” which is defined as “a felonious
   assault that involved (A) a dangerous weapon with intent to cause bodily injury
   (i.e., not merely to frighten) with that weapon; (B) serious bodily injury; or (C) an
   intent to commit another felony.” USSG §2A2.2, Application Note 1.

                                             6
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 7 of 14 PageID 107




   possessed.” Section 2A2.3(a)(1). If the victim sustained bodily injury, the base

   offense is increased by two levels. Section 2A2.3 (b). Application Note 1 (b) of

   section 1B1.1 defines bodily injury as “any significant injury … an injury that is

   painful and obvious or is of a type for which medical attention ordinarily would

   be sought.” In this case, the victim suffered bruises to his shoulder, and he had

   pain in his right hand, wrist, and thumb. As such, an assault classification as the

   defendant’s underlying offense with the additional enhancement would prescribe

   a base offense level of nine. Because USSG §2H1.1 instructs the court to apply the

   greatest of USSG §2H1.1(a)(1) “underlying offense” or (a)(2) “10, if the offense

   involved (A) the use or threat of force against a person; or (B) property damage or

   the threat of property damage, Nicholson’s base offense level would ultimately

   be 10.6

         c.     Applicable Enhancements

         Moreover, USSG §2H1.1 (b)(1) calls for an additional six levels if the

   “defendant was a public official at the time of the offense; or (B) the offense was

   committed under color of law.” In this case, Nicholson was on active duty and

   active patrol at the time of the offense, working inside the V.A., in his capacity as

   a police officer. There is no question Nicholson was acting under color of law.




   6
    A two-level enhancement for bodily injury under section 2A2.3(b) would
   ultimately have no bearing on Nicholson’s guideline calculation.

                                             7
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 8 of 14 PageID 108




         Furthermore, USSG §3A1.3 provides a two-level enhancement “if the

   victim was physically restrained in the course of the offense.” The Guidelines

   define “physically restrained” as “the forcible restraint of the victim such as by

   being tied, bound, or locked up.” USSG §1B1.1 n.1(L). In United States v.

   Coleman, the court explained that “force” is to “compel … one’s actions by

   physical means or by legal requirement.” 664 F.3d 1047, 1049 (6th Cir. 2012)

   (quoting Black’s Law Dictionary 718 (9th ed. 2009). The inquiry “does not turn on

   whether the victim was in danger, but on whether the victim was unable to

   leave.” United States v. Santiago, 200 F. App’x 928, 934 (11th Cir. 2006). Also see

   United States v. Vallejo, 297 F.3d 1154, 1167 (11th Cir. 2002) (definition of

   “physically restrained” in section 1B1.1 “include[s] a situation in which the

   victims were held against their will, were left with no alternative but to comply

   with the defendant and had no effective way of leaving.”); United States v. Clayton,

   172 F.3d 347, 353 (5th Cir. 1999) (“vulnerability of handcuffed victim is not

   mitigated by lawfulness of restraint”). Nicholson’s unnecessary and excessive

   force towards the victim occurred largely after Nicholson had placed the victim in

   handcuffs. The victim was restrained, unable to leave, or defend himself.

         Additionally, USSG §3C1.1 states that: “if (1) the defendant willfully

   obstructed or impeded, or attempted to obstruct or impede, the administration of

   justice with respect to the investigation, prosecution, or sentencing of the instant



                                             8
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 9 of 14 PageID 109




   offense of conviction, and (2) the obstructive conduct related to (A) the

   defendant’s offense of conviction and any relevant conduct; or a closely related

   offense, increase the offense level by 2 levels.” USSG §3C1.1 comment. n.4

   provides a non-exhaustive list of the types of conduct to which the obstruction

   enhancement would apply. Specifically, n.4(C) includes “producing or attempting

   to produce a false, altered, or counterfeit document or record during an official

   investigation or judicial proceeding.” Additionally, n.4(H) lists “other conducted

   prohibited by obstruction of justice provisions under 18 U.S.C. § 1510.”

   Nicholson made numerous false statements in his probable cause affidavit, and

   accompanying police report. He was later charged with a violation of 18 U.S.C.

   § 1510 and pleaded guilty to that violation. The facts outlined in his plea

   agreement, and which Nicholson swore were true, conclusively proves he

   obstructed justice. Doc. 19.

         Nicholson’s Count 1 conviction for obstruction of justice has no bearing on

   whether this enhancement applies to Group 1. See United States v. Hickman, 766

   F. App’x 240, 249 (6th Cir. 2019) (defendant who pleaded guilty to two counts of

   aiding and abetting deprivation of civil rights under color of law, and one count

   of obstruction of justice, is also eligible for obstruction of justice enhancement for

   his color of law violation. Noting that the accompanying comments for section

   3C1.1 explain that “if the defendant is convicted of [an obstruction offense],” the




                                             9
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 10 of 14 PageID 110




    enhancement “is not to be applied to the offense level for that offense” unless

    “significant further obstruction occurred.” Section 3C1.1 comment. n.7.)7

          A base offense level of 10, coupled with an additional six levels for acting

    under color of law, two levels because the victim was physically restrained in the

    course of the offense, and two levels for obstruction of justice, result in an

    adjusted offense level of 20 for Nicholson’s civil rights violation under Group 1.

    II.   Group 2—Obstruction of Justice

          Generally, the guidelines prescribe a base offense level of 14 for obstruction

    of justice. USSG §2J1.2. Under that section, the court is instructed that “if the

    offense (A) involved the destruction, alteration, or fabrication of a substantial

    number of records, documents, or tangible objects; (B) involved the selection of

    any essential or especially probative records, document, or tangible object, to

    destroy or alter; or (C) was otherwise wise extensive in scope, planning, or

    preparation, increase by two levels. In this case, Nicholson’s obstruction and false

    statements in a police report and arrest affidavit lead to the victim’s arrest and

    detention at the Pinellas County jail for a week. It is hard to imagine a more




    7
     The Court also held that district court’s application of a two-level enhancement
    under section 3C1.1 for obstruction of justice, and six-level enhancement under
    section 2H1.1(b)(1)(B) for acting under color of law did not constitute
    impermissible double counting.

                                              10
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 11 of 14 PageID 111




    probative or essential document then one that removes an individuals’ freedom

    and wrongly sends that person to jail.

          A base offense level of 14, coupled with an additional two levels because

    the obstruction involved the selection of an essential record, results in an adjusted

    offense level of 16 under USSG §2J1.2. The guidelines also provide that, “if the

    offense involved obstructing the investigation or prosecution of a criminal offense,

    apply section 2X3.1 (Accessory After the Fact) if the resulting offense level would

    be greater than that determined above.” USSG §2J1.2(c)(1). For the reasons

    discussed below, a guideline provision under section 2X3.1 would be lower than

    under section 2J1.2 (a), and so a base offense level of 16 would govern the offense

    level of Group 2.

          a.     Accessory After the Fact

          An accessory after the fact is assigned an offense level six levels below that

    prescribed for the underlying offense. Section 2X3.1. In applying the underlying

    offense, the court is instructed to “apply the base offense level plus any applicable

    specific offense characteristic … .” Section 2X3.1. comment. n.1. In this case, the

    underlying offense would be the civil rights violation (assault) in Count 2, the

    analysis of which would largely mirror the discussion under Group 1 of this

    memorandum. Specifically, a base offense level of 10 (pursuant to section

    2H1.1(a)(3)(A)), coupled with an additional six levels for acting under color of




                                             11
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 12 of 14 PageID 112




    law (section 2H1.1 (b)(1)) and two levels because the victim was restrained in the

    course of conduct, would result in a base offense level of 18. The only

    enhancement that applied in Group 1, which would not apply in Group 2—but

    which would apply once the two counts are grouped together—is the obstruction

    of justice enhancement that applied to Group 1. United States v. Pego, 567 F. App’x

    323, 330 (6th Cir. 2014) (citing section 3C1.1 n.8) (explaining that “when an

    obstruction offense is grouped together with other counts for purposes of

    determining the defendant’s base offense level, ‘the obstruction of justice

    enhancement applies to the grouped counts ... .’”).8

          Referring back to section §2X3.1, the base offense level of 18 would then be

    subtracted by six, for a total offense level of 12 under section 2X3.1.9 Because an

    offense level of 16 under section 2X3.1 (Group 2) is lower than offense level 20

    under section 2J1.2 (Group 1), the base offense level under section 2J1.2




    8
      See United States v. Yielding, 657 F.3d 688, 717 (8th Cir. 2011) (when an
    obstruction of justice offense is grouped with an underlying offense, the offense
    level for the grouped offense is the offense level for the underlying offense
    increased by the two-level obstruction adjustment under section 3C1.1, or the
    offense level for the obstruction of justice offense, whichever is greater. USSG
    §3C1.1, comment. (n.8). “This rule is designed to prevent double-counting by
    ensuring that the obstructive conduct is taken into account only once: as a two-
    level adjustment to the base offense level for the underlying offense, or as the
    offense level provided for the obstruction offense itself.” See id. section 3D1.2,
    comment. (n.5)).
    9
      For a similar computation of the guidelines, see United States v. LeMoure, 474 F.3d
    37, 46 (1st Cir. 2007).

                                             12
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 13 of 14 PageID 113




    (Group 1) would govern Nicholson’s guidelines. As directed by section 3D1.3,

    the Court should apply the Group 1 offense level of 20 because it is the higher

    than the Group 2 offense level of 16. Additionally, Counts One and Two are

    grouped together because they involve the same victim and two or more acts or

    transactions connected by a common criminal objective or constituting part of a

    common scheme or plan. USSG §3D1.2(b). A subsequent three-level decrease for

    acceptance of responsibility would result in a total offense level of 17.

                                      CONCLUSION

          For the reasons discussed above, the United States contends that

    Nicholson’s “underlying offense” is assault, and not obstruction of justice, and

    that Nicholson warrants two level offense level increases for obstruction of justice

    and because the victim was physically restrained in the court of the offense.

                                             Respectfully submitted,

                                             MARIA CHAPA LOPEZ
                                             United States Attorney


                                      By:    /s/ Diego F. Novaes
                                             Diego F. Novaes
                                             Assistant United States Attorney
                                             Florida Bar No. 107376
                                             400 N. Tampa St., Ste. 3200
                                             Tampa, FL 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail: Diego.Novaes@usdoj.gov



                                             13
Case 8:19-cr-00447-SCB-TGW Document 35 Filed 06/19/20 Page 14 of 14 PageID 114




    U.S. v. Nicholson                               Case No. 8:19-cr-447-T-24TGW


                              CERTIFICATE OF SERVICE

           I hereby certify that on June 19, 2020, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system which will send a

    notice of electronic filing to the following:

                  Franklyn Louderback, Esq.


                                              /s/ Diego F. Novaes
                                              Diego F. Novaes
                                              Assistant United States Attorney
                                              Florida Bar No. 107376
                                              400 N. Tampa St., Ste. 3200
                                              Tampa, FL 33602-4798
                                              Telephone: (813) 274-6000
                                              Facsimile: (813) 274-6358
                                              E-mail: Diego.Novaes@usdoj.gov




                                              14
